Citation Nr: 1544814	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI).

2. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from August 1986 to August 1989, and with the Marine Corps from August 1995 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying the Veteran service connection for obstructive sleep apnea, and a September 2010 rating decision from the RO in Winston-Salem, North Carolina, denying service connection for PTSD and TBI.  Jurisdiction for the case was subsequently transferred to the RO in Cleveland, Ohio.

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD, based on the Veteran's testimony at his June 2015 hearing that he believed that the disorder was not necessarily PTSD, but could be another acquired psychiatric condition.

The Veteran testified at a Travel Board hearing in June 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

At the June 2015 hearing, the Veteran mentioned outstanding records regarding the Veteran's TBI claim from the VA Medical Center in Durham, North Carolina.  These records have not been obtained.  Given the granting of the benefit, the Board has chosen to decide the Veteran's claim without these records; however, obtaining them may be beneficial for rating purposes.


This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of service connection for headaches has been raised by the record at the Veteran's June 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for an acquired psychiatric condition and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current TBI is incurred in or caused by an incident in service.


CONCLUSION OF LAW

TBI was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records document that in February 2006 the Veteran had an accident with a malfunctioning parachute, which injured his lower back and caused him to hit his head on the ground.  The Veteran was not treated in service for a head injury.

In November 2008, a VA doctor noted that the Veteran had symptoms consistent with a traumatic brain injury.  Testimony at the Veteran's June 2015 hearing noted that the Veteran did not receive a concussion or other brain trauma prior to or after service.

In March 2012, the Veteran underwent a VA examination for the residuals of TBI.  The VA examiner diagnosed the Veteran with TBI, beginning in 2006, and noted mild memory loss.  The examiner opined that the Veteran's TBI was at least as likely as not incurred in or caused by service.

There is evidence of a current condition, as noted in the March 2012 VA examination, and of an incident in service; namely, the Veteran's accident with the parachute.  A VA examiner has found a nexus between the injury and the current condition; therefore, service connection for TBI is warranted.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for TBI is granted.


REMAND

The Veteran's claims for service connection for PTSD and obstructive sleep apnea are not ready for review; the following development is necessary.

At the Veteran's June 2015 hearing, he indicated that he had claimed service connection for PTSD because it was easiest, but was in fact attempting to raise a claim of service connection for any psychiatric condition that may have resulted from service.  In January 2011, the Veteran underwent a contracted examination which reported solely on PTSD symptoms, though it did mention that the Veteran reported no other psychiatric disorder.  A July 2015 private opinion from an orthopedic surgeon reflects that the Veteran had PTSD, though did not provide an adequate explanation as to the reasons for that conclusion.  The Board remands in order to afford the Veteran an examination for other psychiatric disabilities that may not have been initially discussed.

The Veteran's March 2012 VA examination for obstructive sleep apnea is adequate; however, the reasoning provided in the examiner's opinion is inadequate.  The examiner's opinion did not address any of the lay evidence offered by the Veteran or his friends and family.  There is additional information regarding the Veteran's obstructive sleep apnea symptoms from the Veteran's June 2015 hearing that should also be considered.  Therefore, the Board remands in order to obtain an adequate opinion on the etiology of the Veteran's obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's acquired psychiatric condition, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's negative PTSD and depression screens in September 2008, August 2009, and September 2010.

ii) The Veteran's testimony from his June 2015 hearing regarding how he was affected by a psychiatric condition and the July 2015 private opinion reflecting a diagnosis of PTSD.

c) The examiner must identify any and all potential acquired psychiatric conditions the Veteran may have, and for each one, provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder was proximately due to or the result of his service-connected TBI.

ii) Whether it is at least as likely as not (50 percent or greater probability) that his psychiatric disorder was aggravated beyond its natural progression by his service-connected TBI. 

iii) If the examiner concludes that the Veteran's psychiatric disorder was NOT caused or aggravated by his service-connected TBI, he or she must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder began during active service, or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's obstructive sleep apnea, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's service treatment records to include a June 2007 service treatment record that showed the Veteran gained weight, and also denoted sleep problems. The Veteran's report of medical history upon separation, which noted trouble sleeping due to back pain.

ii) The Veteran's testimony at his June 2007 hearing, during which he noted that he had no sleeping difficulties when he went into service, but developed them in service.

iii) The July 2007 private opinion potentially linking his obstructive sleep apnea to his parachuting accident.

iv) The March 2008 general medical VA examination, which indicated that the Veteran's wife had noted snoring, trouble breathing, and apneic episodes while sleeping.

v) The January 2009 lay statement of the Veteran's wife, indicating that she noticed the Veteran's sleeping difficulties begin in 2004.

vi) The September 2009 buddy statement of the Chief of the Medical Department, which noted problems with the Veteran's sleep in July 2005.

vii) The November 2009 lay statement from a service member indicating that the Veteran had difficulty sleeping in service.

viii) The Veteran's testimony at the June 2015 hearing that he could not have known the etiology of his sleeplessness during service thus his conclusion that his trouble sleeping was due to back pain should not be given significant weight.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea began during active service or is related to any incident of service, including the Veteran's February 2006 parachute accident.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


